             Case 2:18-cv-00006-DBB Document 37 Filed 06/23/20 Page 1 of 6




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    In re:                                                   MEMORANDUM DECISION AND
    CHAD A. PASSA & LISA M. HART,                            ORDER:
                                                               • AFFIRMING THE ORDER OF
                              Debtors,                           THE BANKRUPTCY COURT;
                                                               • DISMISSING APPELLANT’S
                                                                 APPEAL; AND
    KELLY G. CLARK,                                            • REMANDING THIS CASE TO
                                                                 THE BANKRUPTCY COURT
                              Appellant,                         FOR THE LIMITED PURPOSE
                                                                 OF DETERMINING WHETHER
    v.                                                           ATTORNEY’S FEES AND COSTS
                                                                 SHOULD BE AWARDED.
    CHAD A. PASSA and LISA M. HART,
                                                             Case No. 2:18-cv-00006-DBB
                              Appellees.
                                                             District Judge David Barlow



           Appellant Kelly G. Clark appeals 1 from the December 1, 2017 Order Granting Motion

for Sanctions for Violation of the Automatic Stay and Granting Motion for Sanctions for

Violation of the Discharge Injunction (the Order) entered by the United States Bankruptcy Court

for the District of Utah (the Bankruptcy Court). 2 Specifically, Appellant argues that sanctions

imposed against him by the Order should be reversed because the Bankruptcy Court did not first

determine whether certain debts Appellant held as a creditor were dischargeable. 3 Appellees

Chad A. Passa and Lisa M. Hart argue that the Order and its sanctions should be affirmed and




1
    Notice of Appeal from Bankruptcy Court, ECF No. 1, filed January 2, 2018.
2
 Notice of Appeal, Exhibit 1, Order Granting Motion for Sanctions for Violation of the Automatic Stay and
Granting Motion for Sanctions for Violation of the Discharge Injunction, ECF No. 1-2, filed January 2, 2018.
3
    Appellant’s Opening Brief at 2-3, ECF No. 24, filed April 19, 2019.
              Case 2:18-cv-00006-DBB Document 37 Filed 06/23/20 Page 2 of 6



that the case be remanded to the Bankruptcy Court for the limited purpose of awarding attorney

fees and costs pursuant to 11 U.S.C. § 362(k). 4

           The appeal is fully briefed 5 and the court has reviewed the record. Under the authority of

Fed. R. Bankr. P. 8019, the court determines that oral argument is unnecessary because “the facts

and legal arguments are adequately presented in the briefs and record, and the decisional process

would not be significantly aided by oral argument court.” 6 Because Appellant failed to raise the

arguments to the Bankruptcy Court that he raises now on appeal, the Order is affirmed and the

appeal is dismissed.

                                                BACKGROUND

           On May 22, 2014, Appellees filed a joint chapter 13 petition in Bankruptcy Court. 7

Appellant Kelly Clark filed a Motion for Relief From Stay in Appellees’ bankruptcy case, in

which he sought permission to resume state court litigation regarding a supplemental divorce

decree with Appellee Hart and civil conspiracy case against both Appellees. 8 Appellant sought to

obtain default judgment in these cases. 9 During a hearing on the motion, Appellant’s counsel at

the time agreed with Appellees’ counsel’s representation to the Bankruptcy Court that there

would be no “claim for a dischargeability dispute” associated with these judgments in the

bankruptcy case. 10




4
    Appellees’ Brief at 16, ECF No. 27, filed May 27, 2019.
5
 See Appellant’s Opening Brief at ECF No. 24, filed April 19, 2019; Appellees’ Brief at 16, ECF No. 27, filed May
27, 2019; and Appellant’s Reply Brief, ECF No. 30, filed June 3, 2020.
6
    Fed. R. Bankr. P. 8019(b)(3).
7
    Appellant’s Opening Brief at 1.
8
    Id.
9
    Appellees’ Brief at 1-2.
10
     Appellant’s Reply Brief at 12.



                                                                                                                2
              Case 2:18-cv-00006-DBB Document 37 Filed 06/23/20 Page 3 of 6



           The Bankruptcy Court granted this motion over the Appellees’ objection on October 7,

2014, 11 and Appellant obtained default judgments in these cases. 12 Although the Bankruptcy

Court specified that Appellant was to file these judgments as claims in the Bankruptcy Court,

Appellant recorded these judgments in the Salt Lake County Recorder’s Office on November 18,

2015. 13

           On September 15, 2017, the Bankruptcy Court entered an Order of Discharge as to

Appellees’ debts. 14 On September 22, 2017, Appellant recorded one of the default judgments in

the Salt Lake County Recorder’s Office again. 15 On September 29, 2017, the Debtors filed a

Motions for Sanctions for Violation of the Automatic Stay. 16 On October 28, 2017, the Debtors

filed a Motion for Sanctions for Violation of the Discharge Injunction. 17

           On December 1, 2017, the Bankruptcy Court entered the Order Granting Motion for

Sanctions for Violation of the Automatic Stay and Granting Motion for Sanctions for Violation

of the Discharge Injunction. 18 The Order sanctioned Appellant’s recordings as violations of the

automatic stay and the discharge order and awarded damages to Appellees. 19 Appellant timely

appealed that order. 20


11
     Appellant’s Opening Brief at 1.
12
     Appellees’ Brief at 2.
13
     Id.
14
     Appellant’s Opening Brief at 1.
15
  Both Appellant and Appellees offer that both judgments were recorded on September 22, 2017. But the
Bankruptcy Court, in its Memorandum Decision published after the December 1, 2017 Order, specified that it only
had received evidence of the recording of one of these judgments. See Appellees’ Appendix, Exhibit 1,
Memorandum Decision at 4, ECF No. 28, filed May 21, 2019.
16
     Appellees’ Brief at 2.
17
     Id.
18
     Id.
19
     Id.
20
     Notice of Appeal from Bankruptcy Court (Notice of Appeal), ECF No 1, filed January 2, 2018.



                                                                                                                  3
                 Case 2:18-cv-00006-DBB Document 37 Filed 06/23/20 Page 4 of 6



              Appellant raises the following issues on appeal:

       I.         Did the Bankruptcy Court err in determining that Appellant’s recordation of judgment

                  liens violated the bankruptcy discharge injunction, without first determining whether

                  the debts at issue were dischargeable? 21

       II.        Did the Bankruptcy Court err in determining that the bankruptcy discharge voided the

                  judgments obtained by Appellant, while expressly declining to make any finding

                  about the dischargeability of the judgments? 22

       III.       Did the Bankruptcy Court err in applying the standards under 11 U.S.C. § 523(a)(6)

                  for a debt governed by 11 U.S.C. § 1328(a)(4)? 23

       IV.        Did the Bankruptcy Court err in holding that its order regarding stay relief remained

                  in effect after entry of the bankruptcy discharge? 24

                                                  DISCUSSION

              In reviewing a bankruptcy court’s decision, a district court functions as an appellate court

and is authorized to affirm, reverse, modify, or remand rulings and orders of the bankruptcy

court. 25 It is well established in the Tenth Circuit that“[a]s a general rule” a court hearing a

bankruptcy appeal “‘does not consider an issue not passed upon below.’” 26 “This rule is not

absolute, however. ‘The matter of what questions may be taken up and resolved for the first time




21
     Appellant’s Opening Brief at 2.
22
     Id. at 3.
23
     Id.
24
     Id.
25
     28 U.S.C. § 158(a); Fed. R. Bankr. P. 8013
26
   In re C.W. Mining Co., 625 F.3d 1240, 1246 (10th Cir. 2010) (quoting Singleton v. Wulff, 428 U.S. 106, 120,
(1976)).



                                                                                                                 4
              Case 2:18-cv-00006-DBB Document 37 Filed 06/23/20 Page 5 of 6



on appeal is one left primarily to the [court’s] discretion . . . to be exercised on the facts of

individual cases.’” 27

           Exercising this discretion on appeal is rare—it is to be utilized only in instances

presenting “the most manifest error.” 28 And even then, it is “limited to cases where the

jurisdiction of a court to hear a case is questioned, sovereign immunity is raised, or when the

appellate court feels it must resolve a question of law to prevent a miscarriage of justice.” 29

           Because these instances are so rare and limited, it is incumbent on an appellant to

“articulate a reason” why the court should depart from this general rule. 30 In the present matter,

Appellant repeatedly acknowledges throughout the opening brief that the issues he raises on

appeal were not raised to the Bankruptcy Court. 31 And Appellant offers no argument that this

case is one of those limited types of cases where addressing Appellant’s issues would be

appropriate. Because of this, the court will not take up any of Appellant’s issues. Additionally,

the court notes that Appellant’s two primary arguments—both of which are grounded on the fact

that the Bankruptcy Court did not make a dischargeability finding—appear to exist because the

parties represented to the Bankruptcy Court that there were no dischargeability issues. These

arguments are foreclosed not only because they were not properly raised before the Bankruptcy

Court but also because, under the invited error doctrine, Appellant is estopped from arguing an

alleged error he helped induce. 32


27
     Id. (quoting Singleton 428 U.S. at 120).
28
     Id.
29
     Id. (quoting Hicks v. Gates Rubber Co., 928 F.2d 966, 970 (10th Cir.1991)).
30
     In re Walker, 959 F.2d 894, 896 (10th Cir. 1992).
31
   Appellant’s Opening Brief at 10 (as to the first issue), 13 (acknowledging that the second issue is tied to the first
issue, which Appellant acknowledges was not raised to the Bankruptcy Court), 15 (as to the third issue), and 16 (as
to the fourth issue).
32
  See U.S. v. Wells, 519 U.S. 482, 488 (1997) (noting that a party may not complain on appeal of errors that he
himself invited or provoked) (cleaned up); United States v. Jereb, 882 F.3d 1325, 1338 (10th Cir. 2018) (explaining


                                                                                                                           5
             Case 2:18-cv-00006-DBB Document 37 Filed 06/23/20 Page 6 of 6



           For the foregoing reasons, the appeal is dismissed and the Order is affirmed.

           Given the language of 11 U.S.C. § 362(k), this case will be remanded to the Bankruptcy

Court for the limited purpose of determining whether reasonable attorneys’ fees and costs should

be awarded to Appellees for defending this appeal.

                                                     ORDER

           IT IS HEREBY ORDERED that the Bankruptcy Court’s Order Granting Motion for

Sanctions for Violation of the Automatic Stay and Granting Motion for Sanctions for Violation

of the Discharge Injunction 33 is AFFIRMED. The Appeal 34 is DISMISSED.

           IT IS FURTHER ORDERED that this case is REMANDED to the Bankruptcy Court for

the limited purpose of determining whether the Appellees should be awarded their reasonable

attorneys’ fees and costs incurred in defending this appeal under 11 U.S.C. § 362(k).

           The clerk is directed to close the case.

           Signed June 23, 2020.

                                                      BY THE COURT


                                                      ________________________________________
                                                      David Barlow
                                                      United States District Judge




that invited-error doctrine “prevents a party who induces an erroneous ruling from being able to have it set aside on
appeal”); United States v. Deberry, 430 F.3d 1294, 1302 (10th Cir. 2005) (teaching that “invited-error doctrine
precludes a party from arguing that the district court erred in adopting a proposition that the party. . .urged the
district court to adopt”).
33
  Notice of Appeal, Exhibit 1, Order Granting Motion for Sanctions for Violation of the Automatic Stay and
Granting Motion for Sanctions for Violation of the Discharge Injunction, ECF No. 1-2, filed January 2, 2018.
34
     Notice of Appeal from Bankruptcy Court, ECF No. 1, filed January 2, 2018.



                                                                                                                        6
